DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figs. 1-9 have not been drawn with clear and well-defined lines and legible text (see MPEP 608.02(V)(l)).
Fig. 1 reference numerals 166, 220 are improperly shaded (see MPEP 608.02(V)(m)).
Fig. 1 reference numeral 180 is an unlabeled rectangular box which should be provided with a descriptive text label (see MPEP 608.02(d)(a)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a method comprising” in line 10 is confusing, as claim 1 claims an apparatus not a method, and so the scope of the claim is rendered unclear.
Regarding claim 6, the limitation “the memory device…perform” in lines 1-2 is confusing, as a memory device would not be able to perform the instructions as claimed, but rather would require a limitation such as a processor in order to perform the instructions.
Claims 2-5 and 7-10 are rejected due to dependence upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-14, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez (US 2016/0199602 A1).
Regarding claim 1, as best understood, Fernandez discloses a system (adaptor for use with an anesthesia mask) (abstract) comprising: 
a face mask (mask 700) (Figs. 7-8) configured to cover at least one of a mouth and a nose of a patient (mask 700 covers oronasal region) (Figs. 7-8; para. [0059]) and having an inlet configured to receive a gas mixture comprising inhalational anesthetic (air communication port 702 which receives anesthesia gas) (Figs. 7-8; para. [0059]); 
at least one breathing sensor in fluid communication with the face mask and that is configured to detect breathing of the patient  (sensor module 710 with flow meter to detect patient breathing) (Figs. 7-8; para. [0061]); 
a display (display 12’ of computing device 12) (Figs. 5, 8); 
and a computing device (computing device 12) (Fig. 8; para. [0062]) comprising: a processor (processor of computing device 12) (para. [0043]), and a memory device (memory of computing device 12) (para. [0043]) operatively coupled to the processor and having 
displaying a game on the display (interactive media such as a game is displayed on the computing device 12 in step 907) (Figs. 8-9; para. [0065], para. [0072]), receiving outputs from the at least one breathing sensor indicative of breathing patterns of the patient (sensor module 710 detects breath, which is sent as an input signal 20’ to the computing device 12) (para. [0066]), and providing feedback to the patient based on the breathing patterns by causing a change to the game on the display in response to a change in the breathing patterns (interactive video game responds by providing visual feedback based on input signal 20’) (para. [0066]).
Regarding claim 2, Fernandez discloses wherein the at least one breathing sensor comprises a flow meter or a microphone (sensor module 710 may comprise a microphone or flow meter) (para. [0061]).
Regarding claim 3, Fernandez discloses wherein the at least one breathing sensor comprises a flow meter and a microphone (sensor module can comprise both a microphone and a flow meter) (para. [0036]; para. [0061]).
Regarding claim 4, Fernandez discloses wherein the computing device is a smartphone, and the display is a screen of the smartphone (computing device 12 may be a smart phone) (para. [0043]).
Regarding claim 10, 
Regarding claim 11, Fernandez discloses a method comprising: 
detecting a breathing pattern of a patient (sensor module 710 detects breathing patterns such as breathing level, length, and intensity) (para. [0061]); 
delivering a gas mixture comprising an inhalational anesthetic to the patient through a face mask positioned over at least one of a mouth and a nose of the patient (mask 700 covers oronasal region; air communication port 702 of mask 700 receives anesthesia gas to deliver to a patient) (Figs. 7-8; para. [0059]); 
and providing feedback on a display (breaths as control commands move a video game character) (paras. [0044-0045]) that instructs the patient to sequentially modify the breathing pattern to achieve a desired breathing pattern as the inhalational anesthetic is delivered (breaths as control commands encouraging a user to adopt desired breathing behavior when inhalation anesthetics are delivered) (para. [0045]).
Regarding claim 12, Fernandez discloses wherein the breathing pattern is detected using a breathing sensor in fluid communication with the face mask (sensor module 710 with flow meter to detect patient breathing) (Figs. 7-8; para. [0061]).
Regarding claim 13, 
Regarding claim 14, Fernandez discloses wherein providing feedback on the display device comprises providing the patient with a virtual item (patient awarded power ups for their performance) (para. [0047]).
Regarding claim 16, Fernandez discloses wherein the breathing sensor comprises a flow meter or a microphone (sensor module 710 may comprise a microphone or flow meter) (para. [0061]).
Regarding claim 18, Fernandez discloses wherein the breathing sensor comprises a flow meter (sensor module 710 may comprise a flow meter) (para. [0061]), and wherein detecting the breathing pattern of the patient comprises detecting a change in a pressure from the flow meter (flow meter functions be detecting differences in pressure) (para. [0038]).
Regarding claim 19, Fernandez discloses wherein the breathing sensor comprises a microphone (sensor module 710 may comprise a microphone) (para. [0061]), and wherein detecting the breathing pattern of the patient comprises detecting a change in audio data from the microphone (sensor module 710 detects breathing patterns of a user; microphone of sensor module 710 captures sounds produced by the user) (para. [0013], para. [0061]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fernandez as applied to claims 1 and 11 above or, in the alternative, under 35 U.S.C. 103 as obvious over Fernandez in view of Slepian (US 2018/0292888 A1).
Regarding claims 5 and 15, Fernandez discloses wherein the display comprises a virtual reality display (an interactive game on an electronic display can be considered virtual reality, as a user is performing physical actions to interact with a virtual product) (para. [0044]).
Alternatively, Slepian teaches a virtual reality game system for improving clinical outcomes (Slepian; Fig. 1; abstract; para. [0074]), which includes monitoring breathing (Slepian; para. [0041]), wherein the display comprises a virtual reality display (virtual environment 106 can include virtual reality goggles, helmet, wearable display, etc.) (Slepian; Fig. 1; para. [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fernandez display to comprise a virtual reality display, as taught by Slepian, for the purpose of providing a patient with a more immersive virtual reality environment, thereby enhancing the patient’s experience (Slepian; abstract; claim 43).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez as applied to claim 1 above, and further in view of Tiedje (US 2008/0276939 A1).
Regarding claim 6, as best understood, Fernandez discloses the invention as previously claimed, but does not disclose wherein the memory device has instructions thereon that, when executed, perform the method further comprising: filtering the outputs indicative of the breathing patterns of the patient to remove external noise.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fernandez memory device instructions to include filtering the outputs indicative of the breathing patterns of the patient to remove external noise, as taught by Tiedje, for the purpose of ensuring external noises, such as from turbulence or electrical sources, are compensated for prior to the analysis of the breathing gas flow (Tiedje; para. [0017], para. [0049]).
Claims 7 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Fernandez as applied to claims 1 and 12 above, and further in view of Lin et al. (US 2017/0075117 A1).
Regarding claim 7, Fernandez discloses the invention as previously claimed, including a first mode that displays the game (interactive media, which is a game, is displayed on the screen of a computing device 12) (Figs. 8-9; para. [0065], para. [0072]), but does not disclose further comprising a camera, wherein the display is selectively changeable between a first mode that displays the game and a second mode that displays images captured by the camera in real time.
However, Lin teaches a sedentary virtual reality system which includes displaying a video game (Lin; abstract; para. [0080]), including a camera (camera capable of capturing live 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fernandez system to include a camera, wherein the display is selectively changeable between a first mode that displays the game and a second mode that displays images captured by the camera in real time, as taught by Lin, for the purpose of preventing motion sickness and allowing a user to be provided with real-world contextual awareness (Lin; para. [0044]).
Regarding claim 21, Lin teaches further comprising displaying, on the display, a real time image captured on a camera that is coupled to the display (real-world viewing mode displays real images on the display, the real images having been captured by the camera) (Lin; para. [0009], para. [0080]).
Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez as applied to claims 1 and 12 above, and further in view of Fateh (US 2017/0112667 A1).
Regarding claim 8, Fernandez discloses the invention as previously claimed, but does not disclose further comprising a scent agent delivery unit, wherein the scent agent delivery unit is configured to release a scent agent into the face mask in response to a condition.
However, Fateh teaches a head mounted display with a nose or mouth mask 604 (Fateh; Fig. 6; abstract) including a scent agent delivery unit, wherein the scent agent delivery unit is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fernandez system to include a scent agent delivery unit, wherein the scent agent delivery unit is configured to release a scent agent into the face mask in response to a condition, as taught by Fateh, for the purpose of enriching a patent’s virtual experience with additional sensory stimuli (Fateh; para. [0052]).
Regarding claim 9, the modified Fernandez device teaches wherein the memory device has instructions thereon that, when executed, perform the method further comprising: displaying a visual scene corresponding with a known scent at a time during which inhalational anesthesia is being administered  (in Fernandez, a game is displayed while anesthesia is being administered in the anesthesia mode; in Fateh, a scent is produced depending upon the what is shown on the display, for example a scent of salt and tropical flowers when a beach is being displayed) (Fernandez, para. [0046]; Fateh, para. [0052]).
Regarding claim 20, Fateh teaches further comprising delivering a scent agent to the face mask (a mask 604 includes a fluid dispenser, which dispenses a scent depending upon the visible display, for example a scent of salt and tropical flowers when a beach is being displayed) (Fateh; Fig. 6; para. [0052]; claims 5-6).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez as applied to claim 11 above, and further in view of Finlay et al. (US 2009/0285763 A1).
Regarding claim 17, Fernandez discloses the invention as previously claimed, including wherein the breathing sensor comprises a flow meter (sensor module 710 with flow meter to detect patient breathing) (Figs. 7-8; para. [0061]) wherein detecting the breathing pattern of the patient comprises detecting a change from the flow meter (sensor module 710 detects breathing patterns such as breathing level, length, and intensity) (para. [0061]), but does not disclose detecting a flow rate from the flow meter.
However Finlay teaches a system with a facemask for delivering an aerosol drug (Finlay; Fig. 11; abstract) which measures a patient’s inhalation flow (Finlay; para. [0103]) including detecting a flow rate from the flow meter (flow meter measures inhalation flow rate) (Finlay; para. [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fernandez system by substituting in the Finlay flow meter in place of the Fernandez flow meter, such that the system can detect a flow rate from the flow meter as taught by Finlay, as this is a simple substitution of known flow meters which one of ordinary skill in the art could reasonably expect to function similarly well in detecting flow.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,452,317 B2 by Arkush is considered to be relevant as it discloses a system for measuring breathing patterns and displaying results as real-time incentive graphics.
US 2010/0163025 A1 by Hyde et al. is considered to be relevant as it discloses a system for inhaling a bioactive agent combined with a virtual reality experience. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785     

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785